Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 16/764,372 in response to an amendment filed on 03/08/2022; the original application filed on 06/12/2020. Claims 1 - 23 are currently pending and have been considered below. Claim 24 has been cancelled. Claims 1, 9, 12, and 20 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/25/2021, 11/17/2021, 02/01/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0083753 A1) in view of Takeda et al. (US 2020/0374866 A1)

Regarding claims 1 and 12, an apparatus comprising at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to at least:
receive from a base station, information on a limitation of one or more bandwidth parts supported in a cell of the base station, [a reduced bandwidth for a physical downlink control channel (PDCCH) and/or a physical downlink shared channel (PDSCH) may be provided and/or used for a network and/or a device such as a MTC device or UE that may support such a reduced bandwidth, (Lee et al., Paragraph 134)] “wherein reduced bandwidth represent the bandwidth limitation”, 
and inhibit accessing to the cell based on the limitation of the one or more bandwidth parts supported in the cell and a limitation of one or more bandwidth parts supported by the apparatus, [a typical cell selection procedure may involve a device (e.g. a UE) finding a best cell based on measurements, and then determining if the cell may be suitable for camping. This may include determining if the cell belongs to a Public Land Mobile Network (PLMN) the device may connect to and whether the cell may or may not be barred among other criteria, (Lee et al., Paragraphs 356-357)],
Lee et al. fails to explicitly teach that the one or more bandwidth parts are one or more early data transmission bandwidth parts, 
Takeda et al. teaches that BWP configurations may be reported by way of, for example, higher layer signaling (for example, RRC (Radio Resource Control) signaling, broadcast information (MIB (Master Information Block), SIBs (System Information Blocks), etc.), MAC (Medium Access Control) signaling, and the like, (Takeda et al., Paragraph 37), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Lee et al. by including that each bandwidth part is subcarrier spacing specific, (Takeda et al., Paragraph 37), in order to reduce the decline in communication throughput even when BWP based control is implemented, (Takeda et al., Paragraph 9).

Regarding claims 2 and 13, the apparatus wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to:
monitor if the information on the limitation of the one or more bandwidth parts supported in the cell is received on a broadcast channel or in a dedicated signaling to the apparatus, [system information for a cell that may include operating parameters (e.g., UL and DL bandwidth), resources for random access, neighbor lists for measurements, and the like may be broadcast by the cell in information blocks, (Lee et al., Paragraph 129)].

Regarding claims 3 and 14, the apparatus wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to: 
inhibit the apparatus to camp on the cell if the limitation of the one or more bandwidth parts supported in the cell does not match the limitation of the one or more bandwidth parts supported by the apparatus, [Cell selection and/or reselection, for example for a narrower bandwidth device, may be provided and/or used as described herein. For example, a typical cell selection procedure may involve a device (e.g. a UE) finding a best cell based on measurements, and then determining if the cell may be suitable for camping, (Lee et al., Paragraph 356)].

Regarding claims 4 and 15, the apparatus wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to: 
inhibit accessing to the cell based on a priority for the one or more bandwidth parts supported by the apparatus, [broadcast SIBs may have the highest priority and/or ordinary DL data may have the lowest priority. In this example, broadcast data or special data types may have higher priority than ordinary DL data, (Lee et al., Paragraph 251)].

Regarding claims 5 and 16, the apparatus according to claim 1, wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to: 
select an access parameter based on the information on the limitation of the one or more bandwidth parts supported in the cell and the limitation of the one or more bandwidth parts supported by the apparatus, [typical cell selection procedure may involve a device (e.g. a UE) finding a best cell based on measurements, and then determining if the cell may be suitable for camping, (Lee et al., Paragraph 356)], 
and instruct the apparatus to reselect the cell or to camp on the cell using the selected access parameter, [If a narrower BW device may determine that a cell may not support narrower BW devices or may not support its narrower BW, the device may consider the cell unsuitable, for example, for cell selection and/or reselection, (Lee et al., Paragraph 357)].

Regarding claims 6 and 17, the apparatus wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to:
choose one or more types of access based on the information on the limitation of the one or more bandwidth parts supported in the cell and the limitation of the one or more bandwidth parts supported by the apparatus, [a typical cell selection procedure may involve a device (e.g. a UE) finding a best cell based on measurements, and then determining if the cell may be suitable for camping, (Lee et al., Paragraphs 356-357)]
instruct the apparatus to access the cell according to the selected one or more types of access, [support for narrower BW devices may indicate that the cell may assign resources, for example, PDSCH resources, to a narrower BW device in the BW it may support, (Lee et al., Paragraph 358)],
and inhibit the apparatus to access the cell according to a type of access different from the selected one or more types of access, [a typical cell selection procedure may involve a device (e.g. a UE) finding a best cell based on measurements, and then determining if the cell may be suitable for camping. This may include determining if the cell belongs to a Public Land Mobile Network (PLMN) the device may connect to and whether the cell may or may not be barred among other criteria, (Lee et al., Paragraphs 356-357)].

Regarding claims 7 and 18, the apparatus wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to: inhibit accessing to the cell based on a type of the apparatus, [the device may transmit an additional bit with the preamble transmission (e.g. for RACH message 1 via PRACH, to indicate its device type such as a narrower BW device, the current RACH message 1 may carry 6 bits information with 5 bits for a preamble ID, 1 bit for RACH message, and 3 length indications). This extra bit may be used by the eNB to distinguish PRACH preamble reception from either a regular device or narrower bandwidth device, (Lee et al., Paragraph 291)].

Regarding claims 8 and 19, the apparatus wherein the limitation of the one or more bandwidth parts supported in the cell is related to at least one of:
- a network bandwidth part usable for early data transmission;
- a bandwidth part usable by the terminal for data transmission in an INACTIVE mode, [A UE in Idle Mode may read the SIBs to perform cell selection and reselection as well as to obtain the parameters that may be used for random access, (Lee et al., Paragraph 129)].
- a bandwidth part usable by the terminal for data transmission in a CONNECTED mode;
- a bandwidth part usable for active data transfer;
- a bandwidth part usable for sending data encapsulated in control plane messages;
- a bandwidth part usable for the Ultra-Reliable Low Latency Communication transmission (URLLC),
- a bandwidth part reserved only for terminals of a certain CSG;
- a bandwidth part usable for carrier aggregation purposes;
- a bandwidth part usable for dual connectivity purposes; or
- a set of supported bandwidth parts in the cell.

Regarding claims 9 and 20, an apparatus, comprising at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to:
instruct a base station to provide information on limitation of a network one or more bandwidth parts provided by the base station, wherein each bandwidth part is subcarrier spacing specific, [a reduced bandwidth for a physical downlink control channel (PDCCH) and/or a physical downlink shared channel (PDSCH) may be provided and/or used for a network and/or a device such as a MTC device or UE that may support such a reduced bandwidth, (Lee et al., Paragraph 134)] “wherein reduced bandwidth represent the bandwidth limitation”.

Regarding claims 10 and 21, the apparatus wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to: provide the information on the limitation of the bandwidth part via broadcasting or dedicated signaling to a terminal, [system information for a cell that may include operating parameters (e.g., UL and DL bandwidth), resources for random access, neighbor lists for measurements, and the like may be broadcast by the cell in information blocks, (Lee et al., Paragraph 129)].

Regarding claims 11 and 22 apparatus wherein the at least one processor, with the at least one memory and the computer program code, is arranged to cause the apparatus to: instruct the base station to indicate a respective priority for each of one or more bandwidth parts supported by the terminal, [broadcast SIBs may have the highest priority and/or ordinary DL data may have the lowest priority. In this example, broadcast data or special data types may have higher priority than ordinary DL data, (Lee et al., Paragraph 251)].

Regarding claim 23, a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method according to claim 12, [the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor, (Lee et al., Paragraph 425)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478